                  Case 19-12378-KBO               Doc 320       Filed 11/15/19         Page 1 of 8



IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )

              AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON NOVEMBER 18, 2019 AT 11:00 A.M. (ET)3

I.           MATTERS GOING FORWARD

1.           Customer Programs Motion. Debtors’ Expedited Motion for Entry of Interim and Final
             Orders Authorizing the Debtors to Maintain and Administer Their Existing Customer
             Programs and Honor Certain Prepetition Obligations Related Thereto
             [Date Filed: 10/17/19; Docket No. 9].

                   Response Deadline: November 14, 2019 at 4:00 p.m. (ET), extended as to the
                   U.S. Trustee and the Committee only until November 15, 2019 at 12:00 a.m. (ET).

                   Responses Received:

                            A.       Informal comments from the Office of the United States Trustee
                                     for Region 3 (the “U.S. Trustee”) and the Official Committee of
                                     Unsecured Creditors (the “Committee”).




1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

2     Amended items appear in bold.

3     Please note that the hearing is before the Honorable Karen B. Owens in the United States Bankruptcy Court for
      the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 1, Wilmington, Delaware 19801. Any
      person who wishes to appear telephonically must contact COURTCALL, LLC at 866-582-6878 no later than
      12:00 p.m. (ET) one business day prior to the hearing. Chambers must be contacted regarding any late requests
      for telephonic appearances.



KE 65249433
              Case 19-12378-KBO           Doc 320    Filed 11/15/19    Page 2 of 8



              Related Documents:

                        A.      Expedited Interim Order Authorizing the Debtors to Maintain and
                                Administer Their Existing Customer Programs and Honor Certain
                                Pre-Petition Obligations Related Thereto [Date Entered: 10/21/19;
                                Docket No. 131].

                        B.      Second Interim Order Authorizing the Debtors to Maintain and
                                Administer Their Existing Customer Programs and Honor Certain
                                Prepetition Obligations Related Thereto [Date Entered: 11/5/19;
                                Docket No. 234].

              Status:        The Debtors have resolved the informal comments of the U.S.
                             Trustee and the Committee. This matter is going forward with respect
                             to a final order on a consensual basis.

2.     Wages Motion. Debtors’ Expedited Motion for Entry of Interim and Final Orders
       Authorizing the Debtors to (I) Pay Prepetition Employee Wages, Salaries, Other
       Compensation, and Reimbursable Employee Expenses and (II) Continue Employee
       Benefits Programs [Date Filed: 10/17/19; Docket No. 10].

              Response Deadline: November 14, 2019 at 4:00 p.m. (ET), extended as to the
              U.S. Trustee and the Committee only until November 15, 2019 at 12:00 a.m. (ET).

              Responses Received:

                        A.      Informal comments from the U.S. Trustee and the Committee.

                        B.      Limited Objection of the Official Committee of Unsecured
                                Creditors to the Debtors’ Request for Final Order on Their
                                Expedited Motion for Entry of Interim and Final Orders
                                Authorizing the Debtors to (I) Pay Prepetition Employee Wages,
                                Salaries, Other Compensation, and Reimbursable Employee
                                Expenses, and (II) Continue Employee Benefits Programs [Date
                                Filed: 11/14/19; Docket No. 314].

                        C.      Limited Objection of the U.S. Trustee to Debtors’ Motion for
                                Final Order Authorizing the Debtors to (I) Pay Prepetition
                                Employee Wages, Salaries, Other Compensation, and
                                Reimbursable Employee Expenses and (II) Continue Employee
                                Benefits Programs [Date Filed: 11/14/19; Docket No. 316].

                        D.      Debtors’ Statement Regarding Motions Set for Hearing on
                                November 18, 2019 [D.I. 319].




KE 65249433
           Case 19-12378-KBO           Doc 320     Filed 11/15/19     Page 3 of 8



            Related Documents:

                      A.      Expedited Interim Order Authorizing the Debtors to (I) Pay
                              Prepetition Employee Wages, Salaries, Other Compensation, and
                              Reimbursable Employee Expenses and (II) Continue Employee
                              Benefits Programs [Date Entered: 10/21/19; Docket No. 126].

                      B.      Second Interim Order Authorizing the Debtors to (I) Pay Prepetition
                              Employee Wages, Salaries, Other Compensation, and Reimbursable
                              Employee Expenses and (II) Continue Employee Benefits Programs
                              [Date Entered: 11/5/19; Docket No. 232].

            Status:        The Debtors have resolved the informal comments and formal
                           objections of the U.S. Trustee and the Committee. This matter is
                           going forward with respect to a final order on a consensual basis.

3.   Critical Vendors Motion. Debtors’ Expedited Motion for Entry of Interim and Final
     Orders Authorizing Payment of Prepetition Claims of Certain Critical Vendors, Foreign
     Vendors, 503(b)(9) Claimants, Lien Claimants and Shippers [Date Filed: 10/17/19;
     Docket No. 11].

            Response Deadline: November 14, 2019 at 4:00 p.m. (ET), extended as to the
            U.S. Trustee and the Committee only until November 15, 2019 at 12:00 a.m. (ET).

            Responses Received:

                      A.      Informal comments from the U.S. Trustee and the Committee.

                      B.      The Official Committee of Unsecured Creditors’ Limited
                              Objection to the Debtors’ Expedited Motion for Entry of
                              Interim and Final Orders Authorizing Payment of Prepetition
                              Claims of Certain Critical Vendors, Foreign Vendors, 503(b)(9)
                              Claimants, Lien Claimants and Shippers [Date Filed: 11/14/19;
                              D.I. 315].

                      C.      Debtors’ Statement Regarding Motions Set for Hearing on
                              November 18, 2019 [D.I. 319]

            Related Documents:

                      A.      Expedited Interim Order Authorizing Payments of Prepetition
                              Claims of Certain Critical Vendors, Foreign Vendors, 503(b)(9)
                              Claimants, Lien Claimants and Shippers [Date Entered: 10/21/19;
                              Docket No. 132].

                      B.      Second Interim Order Authorizing Payments of Prepetition Claims
                              of Certain Critical Vendors, Foreign Vendors, 503(b)(9) Claimants,



                                               3
           Case 19-12378-KBO            Doc 320       Filed 11/15/19    Page 4 of 8



                              Lien Claimants         and   Shippers    [Date   Entered:   11/5/19;
                              Docket No. 236].

            Status:        The Debtors have resolved the informal comments of the U.S.
                           Trustee and the Committee, as well as the Committee’s formal
                           objection. This matter is going forward with respect to a final order on
                           a consensual basis.

4.   Cash Management Motion. Debtors’ Expedited Motion for Entry of Interim and Final
     Orders Authorizing the Debtors to (I) Continue to Operate Their Cash Management
     Systems, (II) Honor Certain Prepetition Obligations Related Thereto, (III) Maintain
     Existing Business Forms, and (IV) Continue to Perform Intercompany Transactions
     [Date Filed: 10/17/19; Docket No. 14].

            Response Deadline: November 14, 2019 at 4:00 p.m. (ET), extended as to the
            U.S. Trustee and the Committee only until November 15, 2019 at 12:00 a.m. (ET).

            Responses Received:

                      A.      Informal comments from the U.S. Trustee and the Committee.

            Related Documents:

                      A.      Expedited Interim Order Authorizing the Debtors to (I) Continue to
                              Operate Their Cash Management Systems, (II) Honor Certain
                              Prepetition Obligations Related Thereto, (III) Maintain Existing
                              Business Forms, and (IV) Continue to Perform Intercompany
                              Transactions [Date Entered: 10/18/19; Docket No. 84].

                      B.      Second Interim Order Authorizing the Debtors to (I) Continue to
                              Operate Their Cash Management Systems, (II) Honor Certain
                              Prepetition Obligations Related Thereto, (III) Maintain Existing
                              Business Forms, and (IV) Continue to Perform Intercompany
                              Transactions [Date Entered: 11/5/19; Docket No. 235].

            Status:        The Debtors have resolved the informal comments of the U.S.
                           Trustee and the Committee. This matter is going forward with respect
                           to a final order on a consensual basis.

5.   DIP Motion. Debtors’ Expedited Motion for Entry of Interim and Final Orders
     (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors
     to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative
     Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, and
     (V) Modifying the Automatic Stay [Date Filed: 10/17/19; Docket No. 19].

            Response Deadline: November 14, 2019 at 4:00 p.m. (ET), extended as to the
            U.S. Trustee and the Committee only until November 15, 2019 at 12:00 a.m. (ET).



                                                 4
           Case 19-12378-KBO            Doc 320    Filed 11/15/19    Page 5 of 8



            Responses Received:

                      A.      Informal comments from the U.S. Trustee and the Committee.

            Related Documents:

                      A.      Expedited Interim Order (I) Authorizing the Debtors to Obtain
                              Postpetition Financing, (II) Authorizing the Debtors to Use Cash
                              Collateral, (III) Granting Liens and Providing Superpriority
                              Administrative Expense Status, (IV) Granting Adequate Protection
                              to the Prepetition Lenders, and (V) Modifying the Automatic Stay
                              [Date Entered: 10/18/19; Docket No. 86].

                      B.      Order Regarding Call-In Procedures for Hearing on Post-Petition
                              Financing Set for October 23, 2019 [Date Entered: 10/21/2019;
                              Docket No. 134].

                      C.      DIP Lenders’ Statement in Support of Debtors Expedited DIP
                              Motion [Date Filed: 10/23/19; Docket No. 156].

                      D.      Second Interim Order (I) Authorizing the Debtors to Obtain
                              Postpetition Financing, (II) Authorizing the Debtors to Use Cash
                              Collateral, (III) Granting Liens and Providing Superpriority
                              Administrative Expense Status, (IV) Granting Adequate Protection
                              to the Prepetition Lenders, and (V) Modifying the Automatic Stay
                              [Date Entered: 11/1/19; Docket No. 211].

                      E.      Order Setting Hearing Regarding Postpetition Financing and Use of
                              Cash Collateral [Date Entered: 11/1/19; Docket No. 212].

                      F.      Debtors’ Statement Regarding Motions Set for Hearing on
                              November 18, 2019 [D.I. 319]

            Status:        The Debtors have resolved the informal comments of the U.S.
                           Trustee and the Committee. This matter is going forward with respect
                           to a final order on a consensual basis.

6.   Utilities Motion. Debtors’ Motion for Entry an Orders (I) Prohibiting Utility Providers
     from Altering, Refusing, or Discontinuing Utility Services, (II) Determining Adequate
     Assurance of Payment for Future Utility Services, and (III) Establishing Procedures for
     Resolving     Requests    for   Additional   Adequate      Assurance     of    Payment
     [Date Filed: 10/17/19; Docket No. 23].

            Response Deadline: November 7, 2019 at 4:00 p.m. (ET), extended as to
            Constellation NewEnergy, Inc. and Constellation NewEnergy – Gas Division, LLC
            to November 11, 2019 at 4:00 p.m. (ET), extended as to the U.S. Trustee and the
            Committee only until November 15, 2019 at 12:00 a.m. (ET).



                                               5
           Case 19-12378-KBO           Doc 320     Filed 11/15/19     Page 6 of 8



            Responses Received:

                      A.      Objection of Constellation NewEnergy, Inc. and Constellation
                              NewEnergy – Gas Division, LLC to the Debtors’ Motion of an
                              Order (I) Prohibiting Utility Providers from Altering, Refusing, or
                              Discontinuing Utility Services, (II) Determining Adequate
                              Assurance of Payment for Future Utility Services, and
                              (III) Establishing Procedures for Resolving Requests for Additional
                              Adequate Assurance of Payment [Date Filed: 11/8/2019;
                              Docket No. 270] [Withdrawn].

                      B.      Informal comments from the U.S. Trustee and the Committee.

                      C.      Notice of Withdrawal of Objection of Constellation NewEnergy,
                              Inc. and Constellation NewEnergy Gas Division, LLC to the
                              Debtors' Motion for Entry of an Order (I) Prohibiting Utility
                              Providers from Altering, Refusing, or Discontinuing Utility
                              Services, (II) Determining Adequate Assurance of Payment For
                              Future Utility Services, and (III) Establishing Procedures For
                              Resolving Requests For Additional Adequate Assurance of
                              Payment [Date Filed: 11/15/2019 Docket No. 318].

            Related Documents: None.

            Status:        The Debtors have resolved the informal comments of the U.S.
                           Trustee and the Committee and the formal objection was
                           withdrawn. This matter is going forward on a consensual basis.

7.   Bidding Procedures Motion. Debtors’ Motion for Entry of an Order (I) Approving the
     Debtors to Perform Obligations Related to the Stalking Horse Bid, (II) Approving Bidding
     Procedures with Respect to Substantially All Assets, (III) Approving Contract Assumption
     and Assignment Procedures, (IV) Scheduling Bid Deadlines, an Auction, and the Hearings
     and Objection Deadlines Related Thereto, and (V) Approving the From and Manner of
     Notice Thereof [Date Filed: 10/23/19; Docket No. 154].

            Response Deadline: November 14, 2019 at 4:00 p.m. (ET), extended as to the
            U.S. Trustee and the Committee only until November 15, 2019 at 12:00 a.m. (ET).

            Responses Received:

                      A.      Informal comments from the U.S. Trustee, the Committee and
                              certain other parties.

            Related Documents:

                      A.      Notice of Debtors’ Motion for Approval of Bidding Procedures
                              [Date Filed: 11/8/19; Docket No. 273].



                                               6
Case 19-12378-KBO          Doc 320     Filed 11/15/19    Page 7 of 8



          B.      Declaration of Richard W. Morgner in Support of the Debtors’
                  Bidding Procedures Motion [Date Filed: 11/14/19; Docket No. 304].

          C.      Debtors’ Statement Regarding Motions Set for Hearing on
                  November 18, 2019 [D.I. 319]

Status:        The Debtors have resolved all informal comments, including those
               of the U.S. Trustee and the Committee. This matter is going forward
               with respect to a final order on a consensual basis.




                                   7
           Case 19-12378-KBO   Doc 320    Filed 11/15/19   Page 8 of 8



Dated: November 15, 2019        BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Justin R. Alberto
                                Justin R. Alberto (No. 5126)
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:       jalberto@bayard.com
                                              efay@bayardlaw.com
                                              dbrogan@bayardlaw.com

                                - and -
                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com

                                - and -

                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        cmarcus@kirkland.com

                                Proposed Co-Counsel to the Debtors and Debtors in
                                Possession




                                          8
